FIRST DIVISION
                               DOYLE, C. J.,
                         PHIPPS, P. J, and BOGGS, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                  September 3, 2015




In the Court of Appeals of Georgia
 A15A1620. STATE OF GEORGIA v. BROOKS.                                       DO-079

      DOYLE, Chief Judge.

      The State appeals from the trial court’s order granting John Henry Brooks’s

motion to dismiss the State’s forfeiture proceeding based on untimely filing of the

proceeding under OCGA § 16-13-49. The State contends that the trial court erred by

granting the motion to dismiss because under OCGA § 16-13-49 (n), it was

unnecessary for the State to commence forfeiture proceedings within 60 days of the

seizure. For the reasons that follow, we vacate and remand for further proceedings.

      The record shows that on February 4, 2014, the Chatham-Savannah Counter

Narcotics Team arrested Brooks for possession of marijuana and seized from him

$4,986 in U.S. currency. On June 26, 2014, the State proceeded under OCGA § 16-

13-49 (n) to initiate forfeiture proceedings by posting a notice of seizure in the
Chatham County courthouse, publishing a notice of seizure in the Savannah Morning

News, mailing a certified letter to Brooks, and personally serving Brooks on June 30,

3014.

        On July 22, 2014, Brooks’s attorney sent a letter to the State claiming that

because it failed to commence the non-judicial forfeiture within the statutorily

required 60 days of seizure, then the property must be released to him. On August 20,

2014, the State filed a “Motion to Strike Claim and Motion for Default Order of

Forfeiture and Distribution of Property,” claiming that Brooks’s letter failed to

comply with the requirements of filing a claim under OCGA § 16-13-49 (n) (4), and

therefore, it was ineffective to trigger the requirements of OCGA § 16-13-49 (n) (5)

pursuant to which the State must file a complaint for forfeiture within 30 days of

receipt of such a claim.

        In response to the State’s Motion to Strike, Brooks filed a “Motion to

Dismiss/Motion for Return of Property.” Brooks again argued that because the State

failed to commence the forfeiture proceeding within 60 days of the seizure as required

under OCGA § 16-13-49 (h) (2), the proceeding was untimely and the property must

be returned to him.



                                          2
      “Our analysis is governed by the laws of statutory construction. The

interpretation of a statute is a question of law, which we review de novo on appeal.”1

      Pursuant to OCGA § 16-13-49 (h) (2) “[w]ithin 60 days from the date of

seizure, a complaint for forfeiture shall be initiated as provided for in subsection (n),

(o), or (p) of this Code section.” And under OCGA § 16-13-49 (n)

      [i]f the estimated value of personal property seized is $25,000.00 or less,
      the district attorney may elect to proceed under the provisions of this
      subsection in the following manner: (1) [n]otice of the seizure of such
      property shall be posted in a prominent location in the courthouse of the
      county in which the property was seized. Such notice shall include a
      description of the property, the date and place of seizure, the conduct
      giving rise to forfeiture, a statement that the owner of such property has
      30 days within which a claim must be filed, and the violation of law
      alleged; (2) [a] copy of the notice, which shall include a statement that
      the owner of such property has 30 days within which a claim must be
      filed, shall be served upon an owner, interest holder, or person in
      possession of the property at the time of seizure as provided in
      subsection (i) of this Code section and shall be published for at least
      three successive weeks in a newspaper of general circulation in the
      county where the seizure was made; (3) [t]he owner or interest holder
      may file a claim within 30 days after the second publication of the notice
      of forfeiture. . . .

      1
       (Punctuation omitted.) Weaver v. State, 299 Ga. App. 718, 721 (2) (683 SE2d
361) (2009).

                                           3
OCGA § 16-13-49 (n) (5) explains that “[i]f a claim is filed, the district attorney shall

file a complaint for forfeiture as provided in subsection (o) or (p) of this Code section

within 30 days of the actual receipt of the claim . . .”

      Despite the State’s argument that it was not required to file its forfeiture

proceeding within 60 days, it was required to do so under the plain language of

OCGA § 16-13-49 (h) (2). Nevertheless, even when a OCGA § 16-13-49 (n)

forfeiture proceeding is initiated beyond the 60-day period, this Court has explained

that the appropriate remedy is not dismissal of the State’s complaint for forfeiture.2

In Johnson v. State of Ga., this Court explained that even when the State admits to

untimely initiation of a forfeiture,

      OCGA § 16-13-49 (h) (3) provides the sole remedy: If the [S]tate fails
      to initiate forfeiture proceedings against property seized for forfeiture by
      notice of pending forfeiture within the time limits specified in
      paragraphs (1) and (2) of this subsection, the property must be released
      on the request of an owner or interest holder, pending further
      proceedings pursuant to this Code section, unless the property is being
      held as evidence. Thus, [Brooks]’s sole remedy was to request and
      obtain the property



      2
          See Johnson v. State of Ga., 266 Ga. App. 171, 172-173 (596 SE2d 693)
(2004).

                                           4
but only pending further forfeiture proceedings. [Brooks] is not entitled to have the

forfeiture proceedings dismissed.3

      Accordingly, we vacate the trial court’s order granting Brooks’s motion to

dismiss, and we remand this case for further proceedings pursuant to OCGA § 16-13-

49.

      Judgment vacated and remanded. Phipps, P. J., and Boggs, J., concur.




      3
         (Punctuation omitted; emphasis in original and supplied.) Id. See also Turner
v. State of Ga., 213 Ga. App. 309, 310-311 (4) (444 SE2d 372) (1994) (explaining the
impact of 1991 amendment to the forfeiture statute). Compare with Williams v. State,
302 Ga. App. 617 (691 SE2d 385) (2010) (failure to hold a hearing within 60-day
period following the State’s filing of a forfeiture complaint results in mandatory
dismissal of the complaint absent good cause).

                                          5